Exceptions overruled. This is an action of contract to recover damages for an alleged failure to make deliveries of cloth, in accordance with a certain schedule. The defendants filed a declaration in set-off which stated that the Supreme Court of the State of New York had rendered a judgment for the defendants in the sum of $11,047.52 in connection with the transaction set forth in the plaintiff’s declaration. The defendants filed a “Motion for Judgment on Undisputed Facts” accompanied by two affidavits. The plaintiff did not file, a counteraffidavit. The trial judge allowed the motion and the ease is here on the plaintiff's exceptions to the allowance of the motion. The plaintiff's action is based on a “purchase order” dated April 23, 1958. The defendants’ New York judgment is based on a superseding “finished goods contract,” dated April 25, 1958, covering the same subject matter as the “purchase order,” but which contained a clause providing for arbitration in the event of a controversy. A controversy arose between the parties and the defendants requested arbitration. Although the plaintiff objected to the arbitration, it appeared and participated therein. The arbitrators awarded the defendants $10,986.41; pursuant to the New York Civil Practice Act, § 1461, the defendants filed a petition in the Supreme Court of New York for an order confirming the arbitrators’ award and directing judgment to be en*776tered thereon. Subsequently a judgment was so entered. The judgment of the Supreme Court of the State of New York is res judicata and is entitled to full faith and credit. Maxwell Shapiro Woolen Co. Inc. v. Amerotron Corp. 339 Mass. 252, 258-261. We are unable to discover any sound basis for the plaintiff’s exceptions. Double costs are to be assessed under G. L. c. 211, § 10.
Harry Zarrow for the plaintiff.
Louis F. Oldershaw (Gerald D. McLellan with him) for the defendants.